United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2495
                        ___________________________

  Jason Blais, individually and as Trustee for the Heirs and Next of Kin of Karen
                                      Larson

                                      Plaintiff - Appellant

                                        v.

                            United States of America

                                     Defendant - Appellee

                                Virginia Klemish

                                    Third Party Defendant
                                  ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                ____________

                           Submitted: March 15, 2022
                              Filed: June 16, 2022
                                 ____________

Before GRUENDER, BENTON, and ERICKSON, Circuit Judges.
                          ____________

BENTON, Circuit Judge.

      On the way home, Paul L. Baron, a rural carrier for the United States Postal
Service, was involved in an automobile accident that killed another motorist. He
had already completed his delivery route and returned undeliverable mail to the post
office. Jason Blais, the trustee for the motorist’s heirs, sued under the Federal Tort
Claims Act. The district court1 found that Baron was not acting within the scope of
employment at the time of the accident. It dismissed the FTCA claim for lack of
subject matter jurisdiction. Blais appeals. Having jurisdiction under 28 U.S.C. §
1291, this court affirms.

       “We review de novo the grant of a motion to dismiss for lack of subject matter
jurisdiction under Rule 12(b)(1).” Hastings v. Wilson, 516 F.3d 1055, 1058 (8th
Cir. 2008).

       “The FTCA waives federal sovereign immunity for injuries ‘caused by the
negligent or wrongful act or omission of any employee of the Government while
acting within the scope of his office or employment, under circumstances where the
United States, if a private person, would be liable.’” Newcombe v. United States,
933 F.3d 915, 917 (8th Cir. 2019), quoting 28 U.S.C. § 1346(b)(1). “Under the
FTCA, the law of the place of the alleged tort governs the scope-of-employment
question.” Brown v. Armstrong, 949 F.2d 1007, 1012 n.7 (8th Cir. 1991), citing
Williams v. United States, 350 U.S. 857, 857 (1955).

       The Minnesota Supreme Court addressed the issue here in Gackstetter v. Dart
Transit Company, 130 N.W.2d 326 (Minn. 1964). An auto accident was allegedly
caused by the driver of a tractor-truck. Gackstetter, 130 N.W.2d at 327. The truck
was owned by the driver but leased to Dart Transit Company. Before the accident,
the driver visited Dart’s terminal for instructions. Id. at 328. Dart directed him to
pick up a trailer in South St. Paul the next morning and take it to Chicago. The driver
left for home in the truck. The accident occurred on the way home. An injured
motorist sued Dart, alleging the driver was within the scope of employment at the



      1
        The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.

                                         -2-
time of the accident. The trial court directed a verdict for Dart. Id. at 327. The
Minnesota Supreme Court affirmed:

      [T]he evidence is insufficient to support a reasonable inference that [the
      driver’s] trip home was a necessary incident of his employment or
      actuated by an intention to serve Dart. He recorded on his log sheet
      that he was off duty. His route could not reasonably be regarded
      otherwise than as incidental to his personal desires and thus unrelated
      to Dart’s business.

Id. at 329 (alterations added).

       Similarly, in Acceptance Insurance Co. v. Canter, 927 F.2d 1026, 1027 (8th
Cir. 1991), another truck driver visited his company’s terminal to pick up a load. No
load was available; he left. On the way home, the driver allegedly caused an
accident. This court held that the driver was not within the scope of employment
under Minnesota law.

      Based on these facts and the Supreme Court of Minnesota’s ruling
      in Gackstetter, we find that [the driver] Caldwell was not “in the
      business of” Britton [the transportation company] when the accident
      occurred. When Caldwell left Britton’s St. Paul terminal, he did not
      depart with any instructions to proceed to a particular destination.
      Rather, he was driving home for the weekend and was instructed to call
      Britton on Monday to see whether work was available. Thus, when
      Caldwell left Britton’s terminal he was off-duty and free to spend the
      weekend as he wished.

Canter, 927 F.2d at 1028 (alterations added).

       Gackstetter and Canter control here. Like the drivers there, Baron was on the
way home at the time of the accident. Like the driver in Gackstetter, USPS records
reflect that Baron had completed his duties and “recorded on his log sheet that he
was off duty.” See Gackstetter, 130 N.W.2d at 329. Like the driver in Canter, Baron
had no directions to “proceed to a particular destination” and was “off-duty and free


                                         -3-
to spend the [evening] as he wished.” See Canter, 927 F.2d at 1028 (alteration
added). In other words, Baron was not furthering the interests of the USPS. See
Edgewater Motels, Inc. v. Gatzke, 277 N.W.2d 11, 15 (Minn. 1979) (“To support a
finding that an employee’s negligent act occurred within his scope of employment,
it must be shown that his conduct was, to some degree, in furtherance of the interests
of his employer.”).

       Blais believes that Gackstetter is distinguishable, asserting: (1) the tractor-
truck there was supposed to stay at the terminal when not hauling trailers for the
employer, while Baron was not required to leave his vehicle at the post office when
not delivering mail; (2) “the USPS required that [Baron] follow a specific route when
traveling from home to work and from work back to home . . . . [a]fter he had
completed service of his route and returned to the post office, he was required to
drive directly home, without deviation”; and (3) Baron was required to drive a
personal vehicle while performing his duties as a carrier.

      These assertions are unfounded. First, the driver in Gackstetter was not
required to leave the tractor-truck at the terminal:

      Although Mr. Oren, the president of Dart, testified at one point in the
      trial that [the driver] Merrell was definitely instructed that the tractor
      should remain in St. Paul at the terminal when he was not engaged in
      hauling trailers, no objection was made to this use of the tractor. Since
      Merrell testified he made such use of the tractor on other occasions with
      Dart’s knowledge, we must conclude that Dart’s failure to object
      implied consent.

Gackstetter, 130 N.W.2d at 328 (alteration added).

      Second, the USPS does not require rural carriers to return directly home after
completing their delivery routes. True, a USPS handbook states about the Federal
Employees’ Compensation Act: “Rural letter carriers are considered to be in the
performance of duty for purposes of FECA when driving their own vehicle between


                                         -4-
their home and the Post Office, and between the Post Office and their home,
provided Postal Service records indicate that the Postal Service required the carrier
to furnish the vehicle.” USPS Handbook PO-603, § 171.51 Federal Employees’
Compensation Act (FECA) (2013). But FECA coverage does not control FTCA
liability. See Frankle v. Twedt, 47 N.W.2d 482, 488 n.4 (Minn. 1951) (“The phrase
‘scope of employment,’ as used in the field of torts to circumscribe the area of
vicarious liability to third persons, is to be sharply differentiated from the workmen’s
compensation act phrase ‘arising out of and in the course of employment.’
Compensation acts are Sui generis and belong to a fundamentally different field of
litigation.” (citation omitted)); Laurie v. Mueller, 78 N.W.2d 434, 438 (Minn. 1956)
(“[T]he ‘scope of employment’ concept in vicarious tort liability rests upon an
entirely different rationale than the ‘arising out of and in the course of employment’
standard of workmen’s compensation.”). The fact that Baron may be covered by
FECA if he went directly home from the post office does not mean he was required
to do so.

       Third, Blais stresses that Baron drove his own vehicle to and from the post
office. But the tractor-truck in Gackstetter was also owned by the driver.
Gackstetter, 130 N.W.2d at 327 (“At the time of the accident the tractor was owned
by defendant Merrell . . . .”). While Blais cites cases imposing or contemplating
vicarious liability where employees cause accidents while driving personal vehicles,
those cases did not find that employees were acting within the scope of employment
because they were driving their own vehicles. Rather, they observe that an employer
is not relieved of liability because the employee was driving his or her own car. See
Boland v. Morrill, 132 N.W.2d 711, 718 (Minn. 1965) (“In both of those cases the
employee was operating his employer’s car, which presented a prima facie case that
he was acting within the scope of his employment, but the mere fact that a salesman
operated his own car, except for the variance in the burden of proof, would not
prevent a finding that he was operating within the scope of his employment.”);
Nelson v. Nelson, 166 N.W.2d 70, 73 (Minn. 1969) (“It is unnecessary to again
review the authorities which are gathered and discussed in [Boland] beyond saying
that the employer is not relieved from liability for the employee’s negligence merely


                                          -5-
because the employee is using his own vehicle at the time of the accident.” (alteration
added)).

       Blais claims his case is more like Boland and Nelson than Gackstetter and
Canter. In Boland, a jury found that a traveling salesmen caused an auto accident
within the scope of employment. Boland, 132 N.W.2d at 717. At the time of the
accident, the salesman was on his way to a farm where he kept trailers to transport
the products he sold. Because the salesman “was not on a personal visit but intended
to ascertain whether the trailers were in shape so that they could be used if
necessary,” the Minnesota Supreme Court upheld the verdict. Id. In Nelson, a
company was sued after a salesman caused an auto accident. Nelson, 166 N.W.2d
at 72. The trial court directed a verdict for the plaintiff. But, because the accident
occurred while the salesman was “intend[ing] to serve the dual purpose of taking his
wife part way to the doctor’s office and [visiting] his customer’s place of business,”
the Minnesota Supreme Court reversed. Id. at 74 (alterations added). See also
Frankle, 47 N.W.2d at 488 (“Schmit was clearly acting within the scope of his
employment, although when the collision occurred he was transporting his
fiancee and his buddy for the purpose of taking them to their homes after he had
called for plaintiff . . . . An act may be within the scope of employment, although
done in part to serve the purposes of the servant or of a third party.”).

      Unlike the drivers in Boland and Nelson, Baron did not intend to “serve his
master” at his destination. See Boland, 132 N.W.2d at 717; Nelson, 166 N.W.2d at
74. See also Bauer v. Markovich, 484 N.W.2d 437, 439 (Minn. App. 1992)
(employee was not acting within scope of employment because his conduct was not
“brought about . . . by the desire to serve the employer”). Instead, Baron had
concluded his USPS tasks and was on his way home, like the drivers in Gackstetter
and Canter. Those cases foreclose Blais’s FTCA claim.

      Because Baron was not within the scope of employment at the time of the
accident, the FTCA does not waive federal sovereign immunity. The district court
properly dismissed for lack of subject matter jurisdiction.


                                         -6-
                        *******

The judgment is affirmed.
                ______________________________




                            -7-